Citation Nr: 0514680	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  04-12 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of cervical spondylosis, C5-6, postoperative, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1983 to February 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of a 
regional office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for cervical 
spondylosis, C5-6, postoperative, and assigned a 
noncompensable (0 percent) disability rating.  

In a January 2004 rating decision, the RO increased the 
veteran's disability rating from noncompensable to 10 
percent, effective the day after the veteran's separation 
from service.  The veteran continued to express disagreement 
with the assigned disability rating and perfected his appeal.  

In August 2004, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing held at 
the RO in Montgomery, Alabama.
 
This matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At his August 2004 hearing, the veteran testified that his 
condition had progressively worsened since his last VA 
examination.  VA is obliged to afford a veteran 
contemporaneous examinations where there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).  The veteran is competent to provide an opinion that 
his disabilities have worsened.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).

The Board further notes that the veteran, at his August 2004 
hearing, reported that he was receiving continuing treatment 
at the VA Hospital in Birmingham, Alabama.  Under Bell v. 
Derwinski, 2 Vet. App. 611 (1992), VA is deemed to have 
constructive knowledge of certain documents which are 
generated by VA agents or employees.  Id. at 612-13.  If 
those documents predate a Board decision on appeal, are 
within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record." Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).


The veteran is hereby informed of the need to submit all 
pertinent evidence he may have in his possession.  

Accordingly, this matter is remanded for the following:  

1.  The RO should obtain and associate 
with the claims folder copies of all 
treatment records of the veteran from the 
Birmingham VAMC from 2003 to the present.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his service-
connected cervical spondylosis, C5-6, 
postoperative, disability.  All necessary 
tests and studies, including X-rays and 
range of motion testing reported in 
degrees of arc, should be performed, and 
all findings should be reported in 
detail.  The examiner should specifically 
comment on pain as it affects range of 
motion and the veteran's ability to 
perform normal activities of day to day 
living. The claims folder must be made 
available to the examiner for review.

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed, in particular, the requested 
examination report and required opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268, 270-1 (1998).

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be remanded to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



